 Case 4:20-cv-00003-JHM Document 19 Filed 07/07/20 Page 1 of 3 PageID #: 107




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION

ELIJAH M. LANDON et al.                                                              PLAINTIFFS

v.                                                        CIVIL ACTION NO. 4:20-CV-3-JHM

SABRINA BASHAM SMITH et al.                                                       DEFENDANTS

                                 MEMORANDUM OPINION

       Pro se Plaintiffs Elijah M. Landon, Ramonda Payne, and ReeDonna Landon initiated this

civil action against Defendants Sabrina Basham Smith, Sheila Wathan, and Leslie Rae Redd.

Because Plaintiffs are proceeding in forma papueris, this matter is before the Court for screening

pursuant to 28 U.S.C. § 1915(e)(2) and McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997),

overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007). For the reasons that follow,

the action will be dismissed.

                                 I. STATEMENT OF CLAIMS

       According to the complaint, Plaintiffs are a “family unit,” residing in the same home.

They allege that they are “suffering emotional distress and mental anguish over the

Defendant’(s) threats and lies.” They allege Defendants have committed “fraud, defamation,

slander and libel” against them. It appears from the complaint that Defendant Wathan is a

neighbor of Plaintiffs who screamed derogatory commentary “from the street”; that Defendant

Smith has made “slander and defamatory remarks” of which Plaintiffs have recordings,

Facebook posts, text messages, and private messages; and that Defendant Redd posted false

information concerning Plaintiffs on Facebook.

       The complaint states that the bases for jurisdiction in this Court is federal question,

“Under 28 U.S.C. § 1331, and the United States Constitution. Assault, Libel and Slander. KRS
 Case 4:20-cv-00003-JHM Document 19 Filed 07/07/20 Page 2 of 3 PageID #: 108




Chapter 411.045.” The complaint also refers to “KRS Chapter 411.045[;] 42 U.S.C. Section

1983[;] 28 U.S.C. Section 1331[;] U.S. Constitutional Rights 1-14[;] Civil Rights.”

                                          II. ANALYSIS

       This Court must review the instant action. See 28 U.S.C. § 1915(e)(2); McGore v.

Wrigglesworth, 114 F.3d at 604-05. Upon review, this Court must dismiss a case at any time if

the Court determines that the action is “frivolous or malicious,” fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from such

relief. 28 U.S.C. § 1915(e)(2)(B).

       Although the complaint refers both to the U.S. Constitution and § 1983, Plaintiffs have

no cause of action directly under the Constitution; Section 1983 provides the exclusive remedy

for constitutional violations. See Thomas v. Shipka, 818 F.2d 496, 500 (6th Cir. 1987), vacated

on other grounds, 488 U.S. 1036 (1989). Therefore, the Court construes Plaintiff’s constitutional

claims as being brought under § 1983. Azul-Pacifico, Inc. v. City of Los Angeles, 973 F.2d 704,

705 (9th Cir. 1992); Henderson v. Corr. Corp. of Am., 918 F. Supp. 204, 208 (E.D. Tenn. 1996).

       In order to state a claim under § 1983, a plaintiff must allege both a violation of a right or

rights secured by the Constitution and laws of the United States and that the alleged deprivation

was committed by a person acting under color of state law. See West v. Atkins, 487 U.S. 42

(1988). Nothing in the complaint indicates that Defendants are not private citizens or acting in

any way under color of state law. Therefore, Plaintiffs fail to state a constitutional claim against

any Defendant. Balcar v. Jefferson Cty. Dist. Court, No. 17-5402, 2017 WL 4535934, at *2 (6th

Cir. Sept. 8, 2017) (“These defendants are not alleged to be state actors, as they must be in order

for their conduct to be subject to § 1983.” (citing Wolotsky v. Huhn, 960 F.2d 1331, 1335 (6th




                                                 2
 Case 4:20-cv-00003-JHM Document 19 Filed 07/07/20 Page 3 of 3 PageID #: 109




Cir. 1992)); see also Tahfs v. Proctor, 316 F.3d 584, 590-1 (6th Cir. 2003) (noting that generally,

plaintiffs may not proceed under § 1983 against a private party).

         Plaintiffs also raise state-law defamation claims against Defendants. Because Plaintiff’s

federal-law claims will be dismissed, the Court declines to exercise its supplemental jurisdiction

over the Plaintiff’s state-law claims for defamation. See 28 U.S.C. § 1367(c)(3). Those claims

will be dismissed without prejudice.

                                        III. CONCLUSION

         For the foregoing reasons, the Court will dismiss this action by separate Order.

Date:   July 7, 2020




cc:     Plaintiffs, pro se
        Defendants
4414.009




                                                  3
